Title: To Alexander Hamilton from John Nicholson, 26 March 1793
From: Nicholson, John
To: Hamilton, Alexander



Compl Genl. Office [Philadelphia]March 26th 1793
sir

As an enquiry which required some time was made after the closure of the Loan with Sep: 1791 whether or not Certificates of this State might not have been subscribed which had been granted for Continental Certificates—And as it is probable the like enquiry will be made respecting the subscriptions to the Loan which closed the 1st Instant before payment of interest or transfers will be allowed—and as there are some such Certificates included in the subscriptions to the last loan, I take the liberty to mention this now, and that I will prepare an equal quantity of principal & interest respectively to be delivered for the others when you shall think proper to make the necessary arrangements for performing the business.
I am with great respect   Your obt ser

JN
A Hamilton Esqrsecty TreasyUstates

